Judgment, Supreme Court, New York County, entered February 15, 1977, which granted respondent Tea Trust’s application to confirm an arbitration award as modified, and denied White Rose Tea, Inc.’s, cross motion to vacate a prior order and judgment directing the parties to proceed to arbitration, unanimously modified, on the law, to the extent of including in the judgment item "9” of the arbitration award, and as so modified, affirmed, without costs and without disbursements. Petitioner-appellant White Rose Tea, Inc., is estopped from challenging the arbitration award. It participated in the arbitration and did not appeal from Special Term’s order that arbitration proceed. Further, it failed to assert a ground for vacating the award as prescribed in CPLR 7511 (subd [b]) (see, also, Matter of Mole [Queen Ins. Co. of Amer.], 14 AD2d 1). No impropriety is demonstrated regarding the imposition of *545interest respecting the interval between the time of the award and the entry of judgment. However, appellant is correct in its assertion that clarity requires the judgment to include item "9” of the arbitration award. Concur —Lupiano, J. P., Birns, Silverman and Markewich, JJ.